Case: 18-60875      Document: 00515439052         Page: 1    Date Filed: 06/03/2020




           IN THE UNITED STATES COURT OF APPEALS
                    FOR THE FIFTH CIRCUIT
                                                                         United States Court of Appeals
                                                                                  Fifth Circuit

                                                                                FILED
                                    No. 18-60875
                                                                             June 3, 2020
                                  Summary Calendar
                                                                           Lyle W. Cayce
                                                                                Clerk
CLAUDIA AVILA-REYES,

                                                 Petitioner

v.

WILLIAM P. BARR, U. S. ATTORNEY GENERAL,

                                                 Respondent


                       Petition for Review of an Order of the
                          Board of Immigration Appeals
                               BIA No. A208 364 663


Before JOLLY, JONES, and SOUTHWICK, Circuit Judges.
PER CURIAM: *
       Claudia Avila-Reyes, a native and citizen of Honduras, petitions for
review of an order of the Board of Immigration Appeals (BIA) denying her
motion to terminate removal proceedings and dismissing her appeal from an
order of the immigration judge (IJ) denying asylum, withholding of removal,
and relief under the Convention Against Torture (CAT). Regarding the motion
to terminate, relying on Pereira v. Sessions, 138 S. Ct. 2105 (2018), Avila-Reyes


       * Pursuant to 5TH CIR. R. 47.5, the court has determined that this opinion should not
be published and is not precedent except under the limited circumstances set forth in 5TH
CIR. R. 47.5.4.
     Case: 18-60875      Document: 00515439052        Page: 2    Date Filed: 06/03/2020


                                     No. 18-60875

argues that the BIA’s denial was error because her Notice to Appear (NTA)
was defective in that it omitted the time and date for her initial hearing, thus
depriving the immigration court of jurisdiction.
      We rejected such a jurisdictional challenge in Pierre-Paul v. Barr, 930
F.3d 684, 689-91 (5th Cir. 2019), cert. denied, 2020 WL 1978950 (U.S. Apr. 27,
2020) (No. 19-779).       Just as in Pierre-Paul, Avila-Reyes’s NTA was not
defective for its failure to list a time or date of her hearing. See id. Also, any
putative defect was cured by the subsequent inclusion of that information in
the notices of hearings provided to her counsel. See id. at 690-91.
      Pertaining only to her claim for asylum, 1 Avila-Reyes challenges the
agency’s determination that she did not establish past persecution, or a well-
founded fear of future persecution, on account of a protected ground. She
argues that circumstantial evidence links the killing of her son to an earlier
telephone call demanding payment of $1,000, and she asserts that she was
targeted because she did not comply with the extortion demand. Avila-Reyes
contends that the phone call demanding money, taken together with the
murder of her son, constitutes past persecution. She further contends that,
because she reported the killing of her son to the police, she now has a well-
founded fear of future persecution as a member of a particular social group,
defined as “people that reported to the police crimes committed by gangs.”
      The agency’s determination that “people that reported to the police
crimes committed by gangs” does not constitute a legally cognizable particular
social group was not erroneous. See Hernandez-De La Cruz, 819 F.3d 784, 786-
87 (5th Cir. 2016). Because Avila-Reyes has failed to show that the evidence
compels a conclusion that she suffered past persecution, or has a well-founded


      1 Avila-Reyes does not challenge the denial of her claim for withholding of removal.
She has therefore abandoned that claim. See Soadjede v. Ashcroft, 324 F.3d 830, 833 (5th
Cir. 2003).


                                            2
    Case: 18-60875    Document: 00515439052     Page: 3   Date Filed: 06/03/2020


                                 No. 18-60875

fear of future persecution, on account of a protected ground, the agency’s denial
of asylum must stand. See Orellana-Monson v. Holder, 685 F.3d 511, 518 (5th
Cir. 2012).
      Finally, Avila-Reyes challenges the denial of relief under the CAT. A
claim for protection under the CAT requires the alien to show “that it is more
likely than not that he or she would be tortured if removed to the proposed
country of removal.” 8 C.F.R. § 208.16(c)(2).
      In connection with her CAT claim, Avila-Reyes asserts that the killing of
her son was an act of torture, and she points to information in the State
Department’s Country Report for Honduras showing that there is gang
violence and official corruption associated with gangs in Honduras. Although
Avila-Reyes has identified some evidence that “may weigh against” the
agency’s determination that she was not entitled to CAT protection, the
evidence “do[es] not compel the opposite conclusion.” Ramirez-Mejia v. Lynch,
794 F.3d 485, 494 (5th Cir. 2015). Accordingly, we will not disturb the denial
of relief under the CAT.
      The petition for review is DENIED.




                                       3